DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed December 21, 2021 has been entered.

Response to Argument
The Declaration under 37 CFR 1.132 filed December 21, 2021 is sufficient to overcome the rejection of claims 1-13 and 15-20 based upon Klawitter et al 5,269,719 in view of Yuen et al 5,041,947.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art because Claim 1 sets forth a lamp comprising a motor, a rotor driven by the motor to rotate about a first rotational axis and having an offset support defining a second rotational axis that is not parallel to the first rotational axis and that is offset from the first rotational axis; a light source mounted to the offset support so as to rotate about the second rotational axis, the light source having one or more lights, the light source being free to rotate about the second rotational axis; a system for constraining movement of the light source relative to the second rotational axis when the rotor rotates about the first rotational axis; and a controller unit for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/PEGGY A NEILS/Primary Examiner, Art Unit 2875